                         Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 1 of 8
AO 2458 (Rev. 02/18    Judgment in a Criminal Case
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                      Western District of Pennsylvania
                                                                           )
               UNITED ST ATES OF AMERICA                                  )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                      TERRY CHASE WHITE                                           Case Number: 1: 18cr00024
                                                                          )
                                                                           )      USM Number: 43126-060
                                                                          )
                                                                          )        Leon A. Parker, AFPD
                                                                          )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1
                                    ------------------------------------
D pleaded nolo c mtendere to count(s)
  which was ace, :pted by the court.
D was found guil y on count( s)
  after a plea of 10t guilty.

The defendant is tdjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 js\,sc §§ 22d?(~)(2{i . Receipt of material depicting the:sexual exploitatlotr                                                           1
 and 2252(b )( 1)                   of a minor



       The de fen, lant is sentenced as provided in pages 2 through       __8
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing R, form Act of 1984.
D The defendant has been found not guilty on count(s)

Ill Count(s)     2                                      ~ is      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing addresi until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant mu::t notify the court and United States attorney of material changes in economic circumstances.

                                                                          7/29/2019
                                                                         Date of Imposition of Judgment


                                                                          s/ DAVID STEWART CERCONE
                                                                         Signature of Judge




                                                                          David Stewart Cercone, Senior United States District Judge
                                                                         Name and Title of Judge


                                                                          8/1/2019
                                                                         Date
                         Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 2 of 8
AO 2458 (Rev. 02/1 ~) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page   2   of   8
 DEFENDANT TERRY CHASE WHITE
 CASE NUMBJ \R: 1: 18cr00024

                                                            IMPRISONMENT

            The defrndant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  80 months at :ount 1.




     li1    The cou,t makes the following recommendations to the Bureau of Prisons:

  The court recc1mmends that defendant be designated to a Bureau of Prisons facility in close proximity to High Point, North
  Carolina for family considerations.



     liZI   The defrndant is remanded to the custody of the United States Marshal.

     D The deft ndant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as n )tified by the United States Marshal.

     D The deft ndant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D befc re 2 p.m. on
            D as n )tified by the United States Marshal.
            D as n )tified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed his judgment as follows:




            Defenda 11t delivered on                                                    to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                           By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 3 of 8
AO 245B (Rev. 02/lf) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                              Judgment-Page   3   of      8
DEFENDANT: TERRY CHASE WHITE
CASE NUMBER: 1: 18cr00024
                                                        SUPERVISED RELEASE
Upon release fror 1 imprisonment, you will be on supervised release for a term of:
     Five (5) years .it Count 1.




                                                    MANDATORY CONDITIONS

1.      You must nc t commit another federal, state or local crime.
2.      You must nc t unlawfully possess a controlled substance.
3.      You must re rain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonme11t and at least two periodic drug tests thereafter, as determined by the court.
                D ~·he above drug testing condition is suspended, based on the court's determination that you
                    >ose a low risk of future substance abuse. (check if applicable)
4.       D   You m1st make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.       @ You m 1st cooperate in the collection of DNA as directed by the probation officer.      (check if applicable)

6.       [!f You m 1st comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directe i by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D   You m 1st participate in an approved program for domestic violence. (check if applicable)




You must comp!) with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 4 of 8
AO 245B (Rev. 02/ 8) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                                  4 _ _ or _ _ _8_ __
                                                                                                Judgment-Page _ _ _
DEFENDANT TERRY CHASE WHITE
CASE NUMBI :R: 1: 18cr00024

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your s 1pervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they estf blish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep i 1formed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must n :port to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release front imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you n ust report to the probation officer, and you must report to the probation officer as instructed.
3.    You must n )t knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must a 1swer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probatic n officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours ofbe, :oming aware of a change or expected change.
6.    You must a low the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any ite ns prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must v ork full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. I 'you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from d(ling so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
      days in adv mce is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming a .vare of a change or expected change.
8.    You must n::,t communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are a Tested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must n::,t own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, o · was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must n ::,t act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the prob2tion officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and ;onfirm that you have notified the person about the risk.
13.   You must f)llow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probatior officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment contai11ing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditic ns, available at: www.uscourts.gov.


Defendant's Sigr ature                                                                                     Date - - - - - - - - - - - -
                      Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 5 of 8

AO 245B (Rev. 02, 18) Judgment in a Criminal Case
                      Sheet 3B - Supervised Release
                                                                                             Judgment-Page   -~5-   of       8
DEFENDANT TERRY CHASE WHITE
CASE NUMBI:R: 1:18cr00024

                                    ADDITIONAL SUPERVISED RELEASE TERMS
1. Defendant :;hall not use or possess controlled substances except as prescribed by a licensed medical practitioner for a
legitimate me< lical purpose;

2. Defendant :;hall make periodic payments of at least ten (10%) percent of his gross monthly income toward any
outstanding balance of the monetary obligations imposed by this sentence. Payments shall be made in such amounts and
at such times :3S directed by the Probation Office and approved by the court. The Probation Office shall address the
defendant's 1: financial resources and assets, 2) earnings and income, and 3) financial obligations as they then exists in
submitting an~• recommended payment schedule for court approval;

3. Defendant :;hall participate in a mental health treatment program and/or a sex offender treatment program as approved
and directed t y his probation officer. Defendant shall abide by all program rules, requirements and conditions of the sex
offender treatment program, including submission to polygraph testing to determine if he is in compliance with the
conditions of release. The Probation Office is authorized to release the defendant's presentence report to the treatment
provided if so requested;

4. Defendant :;hall participate in a program of testing and, if necessary, treatment for substance abuse as directed by the
probation officer, until defendant is released from the program by the probation officer. Defendant shall submit to one drug
urinalysis with in 15 days of being placed on supervision and at least two periodic tests thereafter. Defendant shall
contribute to t 1e cost of services for any treatment in an amount determined to be reasonable by the probation officer, but
not to exceed the actual cost of such treatment;

5. Defendant :;hall not purchase, possess and/or use any substance(s) designed to simulate or alter in any way his own
urine specimen. Defendant likewise shall not purchase, possess and/or use any device(s) designed to submit a urine
specimen fror l another individual;

6. With the ex ::eption of brief, unanticipated, and incidental contacts, defendant shall not associate with children under the
age of 18 exc,~pt for family members or children in the presence of an adult who has been approved by the probation
officer;

7. Defendant .;hall not possess or access with the intent to view any materials, including pictures, photographs, books,
writings, draw ngs, videos, or video games, depicting and/or describing child pornography as defined at Title 18, United
States Code, :>ection 2256(8);

8. In accordar ce with Title 18, United States Code, Sections 3563(a)(8), 3583(d) and 4042(c)(4), and the Sex Offender
Registration and Notification Act (SORNA) at Title 42, United States Code, Section 16901, defendant shall report the
address at wrich he will reside and any subsequent change of address to the probation officer responsible for his
supervision. Further, defendant shall register as a convicted sex offender in any state in which he resides, is employed,
carries on a v,>cation, or is a student;
                       Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 6 of 8
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3C - Supervised Release
                                                                                           Judgment-Page   _6_   of       8
DEFENDANT TERRY CHASE WHITE
CASE NUMBI ~R: 1: 18cr00024

                          ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

9. Defendant s permitted to possess and/or use a computer and is allowed access to the internet. However, defendant is
not permitted to use a computer, or other electronic devices, including a cell phone, to access child pornography or to
communicate with any individual or group for the purpose of promoting sexual relations with children. Defendant shall
consent to the installation of any hardware/software to monitor any computer, or other electronic communication or data
storage devic,~s used by defendant to confirm defendant's compliance with this condition. Defendant shall consent to
periodic inspection of any such installed hardware/software to insure it is functioning properly. Defendant shall pay the
monitoring co ,ts as directed by the probation/pretrial services officer. Furthermore, defendant shall consent to periodic
unannounced examinations by the probation officer of any computers, cell phones, or other electronic communication or
data storage devices to which defendant has access, to confirm defendant's compliance with this condition. Additionally,
defendant she 111 consent to the seizure and removal of hardware and data storage media for further analysis by the
probation offic er, based upon reasonable suspicion of a violation of the conditions of supervision or unlawful conduct by
defendant. D ~fendant's failure to submit to the monitoring and/or search of computers and other electronic communication
or date stora~e devices used by defendant may be grounds for revocation;

10. Defendan shall provide the Probation Office with accurate information about his entire computer system, including all
hardware and software, as well as all other electronic communication or data storage devises or media. This shall
include disclo ;ure of all passwords used by defendant and the identity, passwords and any requested information about
any internet s ~rvice provider used by defendant. Defendant shall comply with all rules of the computer restriction and
monitoring program;

11. Defendan may use a computer in connection with any employment approved by the probation officer, provided
defendant no1ifies the employer of the nature of his conviction. The probation officer shall confirm defendant's compliance
with this notifi :ation requirement;

12. Defendan shall not enter into a rental agreement and/or purchase computers, cell phones, or electronic
communicaticn or data storage devices without the consent of the probation officer. Defendant likewise shall not make
excessive anc I/or unexplained purchases of items ordinarily related to children under the age of 18, without approval of the
probation offic er;

13. Defendan. shall not photograph and/or videotape any children under the age of 18 without the written consent of their
parent or legal guardian who at the time of consent must be aware of the nature of defendant's prior criminal history and
convictions(s) and the approval of the probation officer;

14. Defendar t shall submit to his person, property, residence, vehicle, papers, place of business and/or place of
employment t) a warrantless search conducted and controlled by the united states probation office, at a reasonable time
and in a reascinable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
release. Faill re to submit to a search may be grounds for revocation. Defendant shall inform any other residents that the
premises ma) be subject to a search pursuant to this condition; and

15. Pursuant to 28 C.F.R. § 28.12, the DNA Fingerprint Act of 2005 and the Adam Walsh Child Protection and Safety Act
of 2006, defendant shall cooperate in the collection of DNA as directed by the United States Probation Office.
                               Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 7 of 8
AO 2458 (Rev. 02/1 ! )       Judgment in a Criminal Case
                             Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment -   Page   -~7'--_   of       8
 DEFENDANT TERRY CHASE WHITE
 CASE NUMBJ \R: 1: 18cr00024
                                                     CRIMINAL MONETARY PENALTIES
      The defend, nt must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                             Assessment                   JVT A Assessment*                                              Restitution
 TOTALS               $ 100.00                        $                                     $                          $ 3,000.00



 D The determination ofrestitution is deferred until                 ----
                                                                                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such d, :termination.

 D The defend, nt must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defen< ,ant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority )rder or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the l nited States is paid.

Name of Payee                                                                  Total Loss**             Restitution Ordered             Priority or Percentage
  "Fiona"                                                                                                         ·:<$1~$oq;QQ ·
  Marsh Law Fi1 m

  Attn: Erin anc. Fiona
             '   .).     .




  PO Box4668
  #65135
  New York, NY 10163-4668



  "Tara"                                                                                                              $1,500.00
  (address on fl e with Clerk's Office)




TOTALS                                     $                          0.00              $                   3,000.00
                                                                                            ----------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defenc ant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth d,y after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penaltie1 for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~     The court c etermined that the defendant does not have the ability to pay interest and it is ordered that:

       It] the int :rest requirement is waived for the                D       fine   ~ restitution.

       D    the int :rest requirement for the             D    fine       •     restitution is modified as follows:

 * Justice for Vic ims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings fort 1e total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September l 3, 1994, but before April 23, 1996.
                            Case 1:18-cr-00024-DSC Document 46 Filed 08/01/19 Page 8 of 8
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                          Judgment -          8 - of
                                                                                                                       Page - -                8
DEFENDANT TERRY CHASE WHITE
CASE NUMBJ \R: 1: 18cr00024

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      IZl    Lump mm payment of$         100.00              due immediately, balance due


              •      1 otlater than                               , or
                                                                               liZI
              liZI   i1 accordance with   •   C,
                                                   •    D,
                                                              •    E, or              F below; or

B      •      Paymt nt to begin immediately (may be combined with          •   c,          OD,or    D F below); or
C      D Paymt nt in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence     _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D      D Paymtnt in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E      D Paymt nt during the term of supervised release will commence within        _ _ _ _ _ (e.g., 30 or 60 days) after release from
              impris )nment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      IZl    Speci, 1instructions regarding the payment of criminal monetary penalties:

               The defendant shall make payments toward the monetary obligations imposed by this sentence from any wages
               he e,Irns in prison in accordance with the Bureau of Prisons' Inmate Financial Responsibility Program. Any portion
               of tho monetary obligations not paid at the time of the defendant's release from imprisonment shall be paid as a
               cond tion of supervised release.


Unless the court I Las expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Respo1 tsibility Program, are made to the clerk of the court.

The defendant sl all receive credit for all payments previously made toward any criminal monetary penalties imposed.




D      Joint and S :veral

       Defendant md Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresr onding payee, if appropriate.




D      The defend mt shall pay the cost of prosecution.

D      The defend mt shall pay the following court cost(s):

!!ti   The defend ant shall forfeit the defendant's interest in the following property to the United States:
        the propE ·rty identified in the Preliminary Order of Criminal Forfeiture filed on July 29, 2019, is forfeited to the United
        States.

Payments shall te applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) com nunity restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
